Citation Nr: 1415387	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  13-30 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran had active duty from October 1951 to May 1954.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

During the course of the appeal, the Veteran was shown to have no worse than Level II hearing impairment in the right ear and Level III hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria have not been met for a compensable rating for bilateral hearing.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim that consist of (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006).

By means of a December 2011 letter, the Veteran has received all essential notice noted above and he has had a meaningful opportunity to participate in the development of his claim; he is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

As for the duty to assist, all obtainable records to include service treatment records have been secured.  The Veteran did not identify any pertinent medical records, but he was afforded a VA examination that is adequate to rate the disability.  There is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


Legal Criteria and Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is reviewed when making disability evaluations. See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  It is possible for a disability to be assigned separate percentage evaluations for separate periods ("staged ratings") based on the facts found during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In January 2012, the Veteran was afforded a VA audiological examination and those findings were the bases for continuing the current rating as there are no other such examinations during the period pertinent to the appeal.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
60
65
LEFT
35
55
55
60
65

The pure tone threshold average was 55 in the right ear and 59 in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in each ear.

The Veteran described his hearing difficulties as affecting one-on-one conversations as well as group conversation.  He also had problems while watching television and occupationally he had difficulty answering phones and participating in meetings.

Relevant laws and regulations stipulate that evaluations of defective hearing range from non-compensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI.  Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(h). 

In cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

The January 2012 findings do not demonstrate an exceptional pattern of hearing impairment and the examiner did not certify that the use of the speech discrimination test is not appropriate.  See 38 C.F.R. §§ 4.85, 4.86.  Therefore, the findings of the examination are applied to Table VI and show the Veteran had Level II impairment in the right ear and Level III impairment in the left ear.  Based on application of the level of impairment to Table VII, the Veteran's bilateral hearing impairment was consistent with a noncompensable (0 percent) rating.

Since the level of hearing impairment on examination were not consistent with a compensable rating, a change in the current zero percent rating is not warranted.  As previously noted, the rating for a hearing disability is based on clinical data obtained from audiometry testing.  Lendenmann, supra.  The preponderance of the evidence is against the assignment a higher rating; therefore, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 4.1; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board also considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2013), but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.   

Here, the Board finds neither the first or second Thun element is satisfied.  Although the criteria for hearing loss are strictly based on examination findings that are plugged into tables to determine the level of disability, build into this rating system is the recognition that the disability may impose functional impairment based on the Veteran's ability to understand speech.  Hence, the rating is based, in part, on speech recognition without the assistance of hearing aids.  The audiologist also noted situations in which the Veteran reported having difficulty in understanding speech and conversation.

Although the speech discrimination testing does not duplicate all listening situations, it offers consideration as to the level of functional impairment due to Veteran's ability to understand speech by testing without the assistance of hearing aids.  Testing under these conditions more likely demonstrates greater functional impairment than testing under the more optimal situation of listening with hearing aids.  Thus, the criteria reasonably describe the Veteran's disability picture, which is manifested by the impairment in understanding speech.  In short, there is nothing exceptional or unusual about the Veteran's bilateral hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral hearing loss has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected bilateral hearing loss does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


